DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8 September 2022 have been fully considered but they are not persuasive. Applicant’s remarks are applicable to the rejection set forth in the office action of 8 June 2022.  Although the reference is the same, a different portion of the disclosure anticipates the amended method.  As set forth below, Surply discloses the claimed structure as applied to the plurality of cells 84 shown in figs. 2 and 3 instead of the cells 54 that were previously referenced.    

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2017/0096230 A1 to Surply et al. (Surply).

With regard to claim 1, Surply discloses a method for manufacturing a cellular core for an acoustic panel (Surply, abstract, title), the cellular core comprising: 
a plurality of acoustic cells (84/84, fig. 6, paragraph 0095) extending in a longitudinal direction (the longitudinal direction is considered to be parallel to the ribs 53 in fig. 6), wherein each acoustic cell is delimited by peripheral longitudinal partition walls (the sidewalls of cells 84 that encompass ducts 32 are peripheral longitudinal partition walls) extending in the longitudinal direction (shown in fig. 6), peripheral transverse partition walls extending in a transverse direction vertical to the longitudinal direction (the bottom wall of the cell 84 is a peripheral transverse partition wall. The plurality of cells 84 have partition walls that extend in a transverse direction from one sidewall of the cell toward the other sidewall), and a rear face (that back side of cell 84) vertical to the longitudinal direction and the transverse direction (the rear face is oriented normal to the longitudinal direction  and to the transverse direction), and each acoustic cell having an open front end (shown in figs. 2 and 3) intended to bear vertically on an acoustic skin (30, fig. 2, paragraph ) and a rear end sealed by the rear face (when assembled with the front frame 30 in place, the rear face seals the rear end of the acoustic cell 84), the open front end and the rear end defining a thickness direction (shown in fig. 3), and 
a plurality of deicing channels (32/32, figs. 2 and 3) which extend in the longitudinal direction (paragraph 0047), wherein each deicing channel is interposed between two successive acoustic cells (shown in fig. 3), and the plurality of deicing channels being adapted to channel a deicing fluid (paragraph 0047 describing “hot air”), the plurality of acoustic cells and the plurality of deicing channels being open in the thickness direction (shown in fig. 3), 
wherein the method comprises a manufacturing step which consists of making the plurality of acoustic cells and the plurality of deicing channels integrally in one-piece (58, fig. 6, paragraph 0016), such that the cellular core thus manufactured during the manufacturing step forms an integral part (paragraph 0075).  

With regard to claim 2, Surply discloses the manufacturing method according to Claim 1 as set forth above, and further discloses wherein each deicing channel extends longitudinally from a front end of the peripheral longitudinal partition walls of the plurality of acoustic cells (fig. 6).  

With regard to claim 4, Surply discloses the manufacturing method according to Claim 1 as set forth above, and further discloses wherein each deicing channel is interposed between a first peripheral longitudinal partition wall of a first acoustic cell and a second peripheral longitudinal partition wall of a second acoustic cell (shown in fig. 6), the first and second acoustic cells being directly adjacent (the first and second acoustic cells are defined as two directly adjacent acoustic cells as shown in fig. 6), wherein the plurality of acoustic cells and the plurality of deicing channels are designed without any undercut face such that a rear face of the cellular core is formed by the rear face of the plurality of acoustic cells (paragraphs 0016 and 0077) and the plurality of deicing channels and is adapted to enable removal of a manufacturing mold (paragraph 0080 demonstrates that the item is removable from a manufacturing mold).  

With regard to claim 5, Surply discloses the manufacturing method according to Claim 4 as set forth above, and further discloses wherein the manufacturing step is a step of manufacturing by molding (paragraph 0080).  

With regard to claim 6, Surply discloses the manufacturing method according to Claim 4 as set forth above, and further discloses wherein the manufacturing step is a step of manufacturing by deformation of a sheet metal (paragraph 0079).  

With regard to claim 7, Surply discloses the manufacturing method according to Claim 1 as set forth above, and further discloses wherein each deicing channel is delimited by a rear face which is flush with the rear face of the plurality of acoustic cells (paragraph 0047).  

With regard to claim 8, Surply discloses the manufacturing method according to Claim 1 as set forth above, and further discloses wherein material used for manufacturing the cellular core during the manufacturing step is a substantially elastically-deformable material adapted to facilitate demolding and to enable the cellular core to conform to complex shapes (paragraphs 0080 and 0082).  

With regard to claim 9, Surply discloses the manufacturing method according to Claim 1 as set forth above, and further discloses wherein the manufacturing step consists of making the cellular core shaped as a sector of a rotationally-symmetric part (paragraph 0082).  

With regard to claim 10, Surply discloses the manufacturing method according to Claim 1 as set forth above, and further discloses comprising an assembly step which consists of assembling the cellular core on a front acoustic skin (48, fig. 2, paragraph 0056) to form an acoustic panel (42, fig. 2, paragraph 0055).  

With regard to claim 11, Surply discloses the manufacturing method according to Claim 1 as set forth above, and further discloses wherein the plurality of acoustic cells and the plurality of deicing channels have openings facing the same direction in the thickness direction (shown in fig. 3) and configured to be closed by the acoustic skin (as shown in fig. 2, the acoustic skin 30 encloses the deicing channels and acoustic cell openings.  The enclosure demonstrates the ability to be closed by the acoustic skin).  

With regard to claim 12, Surply discloses the manufacturing method according to Claim 1 as set forth above, and further discloses wherein the peripheral longitudinal partition walls each define a front end (the front end of the partition wall is the end adjacent the opening 32 shown in fig. 3) and a rear end along the thickness direction (the rear end of the partition wall is the end adjacent the closed back end of the cell 84), the plurality of deicing channels being disposed at the front ends of the peripheral longitudinal partition walls (shown in fig. 3).  

With regard to claim 13, Surply discloses the manufacturing method according to Claim 1 as set forth above, and further discloses wherein the plurality of acoustic cells are parallel to the plurality of deicing channels (shown in fig. 3).   

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0096230 A1 to Surply et al. (Surply).

With regard to claim 3, Surply discloses the manufacturing method according to Claim 2 as set forth above, but fails to disclose wherein the manufacturing step is an additive manufacturing step.  
Surply does disclose a manufacturing step that creates an integral cellular core (paragraph
0076). Surply discloses machining, casting, hot forming and molding as examples of techniques to
create an integral core. Surply also notes the core can be of a complex geometry in paragraph 0082.
Additive manufacturing is an art recognized method of creating complex parts for aircraft components
such as that disclosed by Surply.  It would have been obvious to one having ordinary skill in the art at the time of filing to use additive manufacturing to create the cellular core of Surply since additive manufacturing is especially suited to create complex geometry items such as the cellular core.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753